Title: From Thomas Jefferson to Quesnay de Beaurepaire, 6 January 1788
From: Jefferson, Thomas
To: Beaurepaire, Quesnay de



Sir
Paris Jan. 6. 1788.

I have never expressed an objection to the part of your plan relative to the theatre. The utility of this in America is a great question on which I may be allowed to have an opinion, but it is not for me to decide on it, nor to object to the proposal of establishing one at Richmond. The only objection to your plan which I have ever made, is that contained in my letter to you. I feared it was too extensive for the poverty of the country. You remove the objection by observing it is to extend to several states. Whether professors itinerant from one state to another may succeed, I am unable to say, having never known an experiment of it. The fear that these professors may be disappointed in their expectations has determined me not to meddle in the business at all. Knowing how much people going to America over-rate the resources of living there, I have made a point never to encourage any person to go there, that I may not partake of the censure which may follow their disappointment. I beg you therefore not to alter your plan in any part of it on my account, but to permit me to pursue mine of being absolutely neutral. Monsieur de la Luzerne and the Marquis de la Fayette know too much of the country themselves to need any information from me, or any reference to my opinion; and the friendly dispositions which they have towards you will ensure you their good offices. Convinced of the honesty of your intentions and of your zeal, I wish you every possible success, and shall be really happy to see your plan answer your expectations. You have more courage than I have, to take upon yourself the risk of transplanting  and contenting so many persons. I beg you to be assured of the sincerity of the esteem with which I have the honour to be Sir your most obedient & most humble servt.,

Th: Jefferson

